Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. David S. Thompson Registration No.: 37,954 on 08/31/2021.
	
This application has been amended as follows:
Claims 1, 8, 15 and 17-18 are amended.
Claims 4, 6-7 and 16 are cancelled.
Claims 21-24 are new.
Pending claims have been amended as follows:
1.	(Amended) A metering device, comprising:
	an enclosure having an upper surface and a lower surface;
	a base coupled to the enclosure to support the enclosure;
	a solar shield, attached to at least one of the enclosure and the base, and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield;
	a first opening defined in the upper surface of the enclosure;
	a second opening defined in the lower surface of the enclosure;
, wherein the first filter allows air movement from the air pocket into the enclosure; and
	a second filter, disposed in or over the second opening, wherein the second filter is configured to inhibit the passage of the contaminants, wherein the first filter and the second filter are made of a hydrophobic material to inhibit entry of water, while allowing air to enter and leave the enclosure, wherein the second filter allows the air movement between the enclosure and the air pocket.

2.	(Previously Presented) The metering device as recited in claim 1, wherein the first and second filters are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit.

3.	(Original) The metering device as recited in claim 1, wherein the first opening and the second opening are disposed in diametrically opposed locations of the enclosure.

4. (Cancelled)

5.	(Previously Presented) The metering device as recited in claim 1, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronic components within the enclosure below a rated operational temperature.

6.	(Cancelled)

7.	(Cancelled) 

8.	(Amended) A metering device, comprising:
	an enclosure having an upper surface and a lower surface;
	a first opening defined in the upper surface of the enclosure;
	a second opening defined in the lower surface of the enclosure;
	a first filter, disposed in or over the first opening;
	a second filter, disposed in or over the second opening, wherein the first filter and the second filter are made of a hydrophobic material to inhibit entry of water, while allowing air to enter and leave the enclosure; and
	a solar shield, covering at least one of the first filter and the second filter, wherein the solar shield is spaced a distance from the enclosure such that an air pocket is formed between the solar shield and the upper surface of the enclosure, wherein the air pocket is vented to atmosphere, and wherein the solar shield defines a slot sized to fit over a security feature of the enclosure;
	wherein the enclosure is vented to the air pocket through the first filter and the second filter.

9.	(Original) The metering device as recited in claim 8, additionally comprising:
	first and second fasteners to secure the first and second filters to perimeters of the first opening and second opening, respectively;
	wherein the first and second fasteners are based on techniques comprising welding, gluing or friction-fitting.

10.	(Original) The metering device as recited in claim 8, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure.

11.	(Original) The metering device as recited in claim 8, wherein at least one of the first filter and the second filter comprises polytetrafluoroethylene (PTFE).

12.	(Previously Presented) The metering device as recited in claim 8, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronic components within the enclosure below a rated operational temperature.

13.	(Original) The metering device as recited in claim 8, wherein the first filter is configured to inhibit passage of contaminants.

14.	(Original) The metering device as recited in claim 8, additionally comprising:
	wherein the first filter allows air movement between a cavity within the enclosure and the air pocket; and
	wherein the second filter allows the air movement between the atmosphere and the cavity within the enclosure.

 
15.	(Amended) A metering device, comprising:
	an enclosure having an upper surface and a lower surface;
	a first opening defined in the upper surface of the enclosure;
	a second opening defined in the lower surface of the enclosure;
	a first filter disposed in or on the first opening; 
	a second filter disposed in or on the second opening, wherein the first filter and the second filter are made of a hydrophobic material to inhibit entry of water, while allowing air to enter and leave the enclosure; 
	a solar shield, covering the upper surface of the enclosure and covering the lower surface of the enclosure, wherein the solar shield is a spaced distance from the enclosure to form an air pocket in an area therebetween, and wherein the air pocket is vented to atmosphere; and
	a fastening strip to provide a water-tight seal between the solar shield and the enclosure;
	wherein the enclosure is vented to the air pocket through the first opening and the second opening.

16.	(Cancelled) 


17.	(Amended) The metering device as recited in claim 15 

18.	(Amended) The metering device as recited in claim 15 
	wherein the first filter allows air movement between a cavity within the enclosure and the air pocket; and
	wherein the second filter allows the air movement between the atmosphere and the cavity within the enclosure.

19.	(Original) The metering device as recited in claim 15, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure.

20.	(Original) The metering device as recited in claim 15, wherein the first opening and second opening are sized to reduce a temperature inside the metering device by ten degrees Centigrade or more over the metering device with no openings defined in the enclosure. 
 

21.	(New) The metering device as recited in claim 8, wherein the first and second filters are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit.

22.	(Proposed New) The metering device as recited in claim 15, wherein the first and second filters are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit.

 
23.	(New) The metering device as recited in claim 8, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronic components within the enclosure below a rated operational temperature.

24.	(New) The metering device as recited in claim 15, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronic components within the enclosure below a rated operational temperature.


Reasons for Allowance:
	Prior art of record does not teach, or make obvious a metering device comprising: a solar shield, attached to at least one of the enclosure and the base, and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield; a first filter, disposed in or over the first opening, wherein the first filter is configured to inhibit passage of contaminants, wherein the first filter allows air movement from the air pocket into the enclosure; and a second filter, disposed in or over the second opening, wherein the second filter is configured to inhibit passage of contaminants, wherein the first filter and the second filter are made of a hydrophobic material to inhibit entry of water, while allowing air to enter and leave the enclosure, wherein the second filter allows air movement between the enclosure and the air pocket.
	US2016/0252367A1 to Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising: an enclosure (fig 3:102, par[0086]) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]); a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]); a first opening defined in the upper surface (fig 4:150&200, par[0090]); a second opening defined in the lower surface (fig 4:152&200, par[0090]); a first filter (fig 20C:282, par[0119]); a second filter (fig 20C:282, par[0119]).
	Banhegyesi does not explicitly disclose a metering device comprising: a solar shield, attached to at least one of the enclosure and the base, and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield; a first filter, disposed in or over the first opening, wherein the first filter is configured to inhibit passage of contaminants, wherein the first filter allows air movement from the air pocket into the enclosure; and a second filter, disposed in or over the second opening, wherein the second filter is configured to inhibit passage of contaminants, wherein the first filter and the second filter are made of a hydrophobic material to inhibit entry of water, while allowing air to enter and leave the enclosure, wherein the second filter allows air movement between the enclosure and the air pocket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685